Citation Nr: 0526710	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  00-07 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for a 
bilateral foot disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.
 

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1975 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In May 2001, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  

In July 2001, the Board remanded the matter.  The matter was 
again remanded in November 2003.  It is now once again before 
the Board for disposition.  

The issue of entitlement to service connection for a 
bilateral foot disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in November 1998, the RO 
determined that new and material evidence had not been 
presented to reopen the claim for service connection for a 
bilateral foot condition. 

2.  The evidence received since the RO's November 1998 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been presented since the 
November 1998 RO decision, thus, the claim for service 
connection for a bilateral foot condition is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156 (as in effect prior to August 29, 2001), 3.160(d), 
20.200, 20.302(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

				I.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The appellant's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In November 1998 the RO determined that new and material 
evidence had not been presented to reopen the claim for 
service connection for a bilateral foot condition.  The 
veteran received notice of this decision in November 1998.  
As the decision was not appealed it, therefore, became final.  
The Board notes that the RO initially denied service 
connection for a bilateral foot condition March 1995.  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108. 

Here, the appellant filed to reopen his claim in April 1999 
and, in January 2000, the RO denied the claim.  The veteran 
was notified of this decision in January 2000.  The Board 
must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence submitted since the November 1998 rating 
decision includes a May 2004 lay statement from the veteran's 
long-time girlfriend, in which she stated that she has known 
the veteran for over thirty years.  She indicated that she 
resumed her relationship with him about one week after his 
separation from service and stated that he "came out with 
bad feet and it has made his life a hard one."   

This evidence is new in that it was not before the Board at 
the time of the November 1998 rating decision.  It is 
material in that it relates a condition of the veteran's feet 
to his military service, the critical issue before the RO 
when they previously adjudicated this claim.  The statement 
is presumed credible for the purposes of reopening the claim, 
as it is not inherently false or untrue, and it is not beyond 
her competence to make such an assertion.  She is not making 
any medical judgment, but is only indicating that the veteran 
was having problems with his feet at service discharge.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995).  This statement 
does tend to show a continuity of symptoms after service.  
Thus, the evidence submitted since the RO's November 1998 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim is reopened.  

					II.  VCAA
			
Because the Board has granted the veteran's claim to reopen 
the issue of entitlement to service connection for a 
bilateral foot condition, a detailed discussion of whether VA 
has complied with the duty to assist with regard to this 
issue is unnecessary at this time.  The Board is directing 
further evidentiary development into the now-reopened claim 
and a thorough discussion of the application of the VCAA as 
applied to this claim will be included in a subsequent 
decision.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral foot 
condition is reopened.  To this extent only, the appeal is 
granted.             


REMAND

In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Federal Circuit held that the veteran is required to not only 
show that he or she is disabled, but also show some causal 
connection between his or her disability and the period of 
military service before VA is obligated to provide a medical 
examination or obtain a medical opinion.  Here, in the May 
2004 statement from the veteran's long-time girlfriend, she 
indicated that the veteran has had problems with his feet 
from the time of his separation from service.  The Board 
notes that the veteran's separation examination report, dated 
October 1978, stated that the veteran's feet were normal.  
However, an August 1976 service medical record (SMR) noted 
that the veteran complained of a painful toe on his right 
foot, stating that the veteran reported having dropped a pool 
table on it six months earlier.  There was no deformity, no 
edema, and no swelling, but he had popping with retraction.  
The SMR stated that he was sent to orthopedics, but it was 
indicated that no abnormality could be seen.  A December 1977 
SMR stated that the veteran had calluses on both feet.  
Additionally, the post-service medical evidence does, indeed, 
show that the veteran has received treatment, including 
multiple surgeries, for his feet.  Accordingly, the Board has 
determined that the veteran should be afforded a VA 
examination in which an opinion is rendered regarding the 
probable etiology of any currently diagnosed condition of the 
feet.  See 38 C.F.R. § 3.159(c)(4).  The veteran's entire 
claims folder is to be reviewed.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
probable etiology of any currently 
diagnosed bilateral foot condition.  The 
examiner is directed to render an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the currently diagnosed disability was 
either initially manifested during 
military service or is otherwise related 
to his military service.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


